Title: To James Madison from George William Erving, 10 August 1816
From: Erving, George William
To: Madison, James



Private & confidential
Dear Sir
Madrid August 10th. 1816.

The matter which follows in Cypher I received yesterday in the strictest confidence; but have finally obtained permission to communicate it to you in Cypher; what is personal in it is known only to the principal party, to my informant & to myself; it may become, if no accident or caprice, or change of policy or of personal credit intervenes of very great importance to the United States.
My informant is an old friend very much attached to me & on whom I can rely & he is interested in ascertaining & in stating to me the truth
I have used the cypher last Sent to me (by Mr. Smith) it has several errors which may give some trouble in the decyphering if the original has the Same faults as my copy: but I have been very careful in Examing on both sides of the cypher the numbers contained in this letter & trust that there is not any mistake in it.
In a private letter of the 31st. August to Mr. Monroe I said that
The next expedition from the Country would probably be to Mexico. that  is now   boat which is pretended for buenos ayres is to go to Mexico.  It is to be commanded by General Odonnel Count of abispal.  He has planned the expedition himself.  Two Millions of Dollars are appropriated and are prepared for.  The expedition will sail the month of November.  He is to take with him but one division but he takes officers of his own selection for an army of fifty thousand men.  Among those officers are all his male relations.  He takes also a great quantity of military stores. This Odonnel (there is another General or two of the name) is one of the first officers in Europe, but he is of a violent impetuous proud vindictive temper.  He is the marshal Ney of Spain and he is acting very much the part that Ney acted in the year 1815.  The King on account of his great merits and his prudent services in the restoration made him Captain General of Andalusia and then always fearing him took away his employ. In this way he considers himself aggrieved and vows vengeance and being a man of strong natural talents and shrewdness has finally succeeded in getting into a position where he may be able to execute his purpose.  He says that he regrets ever having drawn his sword for Ferdinand who is the greatest rascal for so great a fool that he ever knew & that he will.
Before even  this he sayd to my friend yesterday and he told him that the United States shoud have no difficulty with him about boundaries.  He is very much attached to America, hates most cordially the English The King proposed to him to accept the Vice Royalty but he answered that he was nothing but a soldier and did not know how to govern civil affairs so he goes as General in chief with unlimited powers & I am persuaded goes to make himself King of Mexico.
Dear Sir With the most Sincere respect & attachment your very obliged & obt. St

George W Erving


P S.  Tho the above is in the hand writing of my Secretary, he is not informed of its contents.


GWE

